IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-60701
                          Conference Calendar



EDWARD DANIEL,
                                           Plaintiff-Appellant,

versus

UNKNOWN BRADLEY, Warden; UNKNOWN SCOTT, Counselor;
WARDEN HUGHES, Assistant Warden; UNKNOWN BUIE, Officer,

                                           Defendants-Appellees.

         _____________________________________________________


EDWARD DANIEL,
                                           Plaintiff-Appellant,

versus

JODY BRADLEY; KNEZIE HUGHES, also known as Unknown Hughes;
O. BUIE, also known as Unknown Buie; LEON PERRY; WILLIE
O. SCOTT, Counselor,

                                           Defendants-Appellees.


                          --------------------
             Appeal from the United States District Court
               for the Southern District of Mississippi
                        USDC No. 5:99-CV-41-Brs
                              No. 5:99-CV-4-Brs
                          --------------------
                            February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Edward Daniel (“Daniel”), Mississippi state prisoner

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-60701
                                 -2-

# 42550, appeals the district court’s dismissal of his 42 U.S.C.

§ 1983 civil rights complaint.   Daniel challenges the credibility

determinations of the magistrate judge, and he argues that

the district court dismissed his complaint because he is

incarcerated.

     This court does not re-evaluate the credibility of

witnesses.    See Williams v. Fab-Con, Inc., 990 F.2d 228, 230 (5th

Cir. 1993); see also Martin v. Thomas, 973 F.2d 449, 453 n.3 (5th

Cir. 1992).   Daniel’s argument that the district court dismissed

his complaint because he is incarcerated lacks merit because the

district court did not dismiss Daniel’s complaint because of his

incarceration.

     AFFIRMED.